               Case 5:20-cv-01264-OLG Document 1 Filed 10/23/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

     GLORIA CARDENAS, individually and on           §
     behalf of all others similarly situated,       §
            Plaintiff,                              §
                                                    §
     v.                                             §
                                                    §     CIVIL ACTION NO. 5:20-cv-1264
     VALENTINE & KEBARTAS LLC,                      §
         Defendant.                                 §

                       DEFENDANT VALENTINE & KEBARTAS, LLC’S
                               NOTICE OF REMOVAL

TO THE HONORABLE COURT:

          Pursuant to 28 U.S.C. §§ 1441, 1446, and 1453, Defendant Valentine & Kebartas, LLC

(“V&K”) in Cause No. 2020CI15882, pending in the 407th District Court of Bexar County, Texas,

files this Notice of Removal to the United States District Court for the Western District of Texas–

San Antonio Division, on the basis of federal question jurisdiction. Defendant respectfully shows:

                                             I.
                                    FACTUAL BACKGROUND

1.        On or about August 20, 2020, Plaintiff Gloria Cardenas, individually and on behalf of all

others similarly situated (“Plaintiff”) filed her Class Action Petition in which Plaintiff asserts claims

against V&K for alleged violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C.

§ 1692-1692p, as well as alleged violations of the Texas Debt Collection Act (“TDCA”), Texas

Finance Code § 392 et seq.

2.        Plaintiff served V&K with Class Action Petition and service of process on September 23,

2020.

3.        Simultaneously with the filing of this notice of removal, V&K submits the following:

          A.      Attached as Exhibit “A” is the document served on V&K.

DEFENDANT VALENTINE & KEBARTAS LLC’S NOTICE OF REMOVAL                                           – Page 1
8640638v.1
11638.013
             Case 5:20-cv-01264-OLG Document 1 Filed 10/23/20 Page 2 of 5




        B.      Attached as Exhibit “B” is the Index of State Court events that clearly
                identifies each document and relevant event in the state court docket.

        C.      Attached as Exhibit “C” is a copy of the Plaintiff’s Class Action Petition.

        D.      Attached as Exhibit “D” is a Request for Process and copy of the fee paid.

        E.      Attached as Exhibit “E” is Officer’s Return of Citation for Defendant.

                                              II.
                                      BASIS OF REMOVAL

4.      V&K files this notice of removal within 30 days of receiving Class Action Petition. See 28

U.S.C. §1446(b). This Notice of Removal is being filed within one year of the commencement of

this action. See id.

5.      Removal is proper based upon federal question jurisdiction under 28 U.S.C. § 1331,

1441(a), and 1446. Plaintiff has alleged violations of the FDCPA, and the Court has supplemental

jurisdiction over Plaintiff’s claims under the TDCA. See 28 U.S.C. § 1367(a).

        A.      THE CLAIMS ASSERTED BY PLAINTIFF ARISE OUT OF FEDERAL
                LAW

6.      Plaintiff has asserted claims arising out of federal law. In Plaintiff’s Class Action Petition,

Plaintiff expressly makes claims for relief under federal law by alleging causes of action under the

FDCPA. See Class Action Petition, Sections 1, 9, and 11. Accordingly, removal is proper based

on federal question jurisdiction. See U.S.C. §1331 (“The district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

States.”); 28 U.S.C. §1441(c).




DEFENDANT VALENTINE & KEBARTAS LLC’S NOTICE OF REMOVAL                                         – Page 2
8640638v.1
11638.013
             Case 5:20-cv-01264-OLG Document 1 Filed 10/23/20 Page 3 of 5




7.      “In any civil action of which the district courts have original jurisdiction, the district courts

shall have supplemental jurisdiction over all other claims that are so related to the claims in the

action within such original jurisdiction that they form the same part of the same case or controversy

under Article III of the United States Constitution.” 28 U.S.C. § 1367(a). Plaintiff’s federal and

state law claims arise out of alleged actions taken in relation to debts owed by Plaintiff. Indeed,

the state law claims are “so related” to the federal law claims that they “form the same part of the

same case or controversy.”

                                      III.
                     THE REMOVAL IS PROCEDURALLY CORRECT

8.      V&K was first served with Class Action Petition and service of process on September 23,

2020. This notice of removal is being filed within the 30-day time period required by 28 U.S.C. §

1446(b).

9.      Venue is proper in this District and Division under 28 U.S.C. §1446(a) because this District

and Division include the county in which the state action has been pending and because a

substantial part of the alleged events giving rise to Plaintiff’s claims allegedly occurred in this

District and Division.

10.     Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings served

on V&K are attached to this Notice.

11.     Pursuant to 28 U.S.C. §1446(d), promptly after Defendant V&K files this Notice, written

notice of the filing will be given to Plaintiff, the adverse party.

12.     Pursuant to 28 U.S.C. §1446(d), a true and correct copy of this Notice of Removal will be

filed with the Clerk of the 407th Judicial District Court, Bexar County, Texas, promptly after

Defendant V&K files this Notice.



DEFENDANT VALENTINE & KEBARTAS LLC’S NOTICE OF REMOVAL                                           – Page 3
8640638v.1
11638.013
             Case 5:20-cv-01264-OLG Document 1 Filed 10/23/20 Page 4 of 5




13.     Pursuant to Plaintiff’s Class Action Petition, there are no other defendants in this suit and

therefore there is no requirement of consent for removal of other defendants.

                                              IV.
                                          CONCLUSION

        Based upon the foregoing, the exhibits submitted in support of this Notice and other

documents filed contemporaneously with this Notice of Removal and fully incorporated herein by

reference, Defendant Valentine & Kebartas, LLC hereby removes this case to this Court for trial

and determination.


                                              Respectfully submitted,

                                              THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                                By: /s/ Jason R. Jobe
                                                   Jason R. Jobe
                                                   State Bar No. 24043743
                                                   Email: jjobe@thompsoncoe.com

                                              Plaza of the Americas
                                              700 N. Pearl Street, 25th Floor
                                              Dallas, Texas 75201-2832
                                              Telephone: (214) 871-8200
                                              Telecopy: (214) 871-8209

                                              COUNSEL FOR DEFENDANT
                                              VALENTINE & KEBARTAS, LLC




DEFENDANT VALENTINE & KEBARTAS LLC’S NOTICE OF REMOVAL                                        – Page 4
8640638v.1
11638.013
             Case 5:20-cv-01264-OLG Document 1 Filed 10/23/20 Page 5 of 5




                               CERTIFICATE OF SERVICE

       I hereby certify that on October 23, 2020, a copy of the foregoing document was served on
counsel for Plaintiff in accordance with the Federal Rules of Civil Procedure via ECF to the
following:

Via E-Mail:
William M. Clanton
LAW OFFICE OF BILL CLANTON, P.C.
926 Chulie Drive
San Antonio, TX 78216
bill@clantonlawoffice.com

Attorney for Plaintiff

                                            /s/ Jason R. Jobe
                                            Jason R. Jobe




DEFENDANT VALENTINE & KEBARTAS LLC’S NOTICE OF REMOVAL                                   – Page 5
8640638v.1
11638.013
